DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ISHIGE (US 2018/0161984).

As to claim 1, Ishige discloses a robotic arm system, comprising: a robotic arm having at least one stepper motor and operable to move an end of said robotic arm in X-, Y-, and Z-dimensions ([0078-0080]; “servo motor” is equivalent to “stepper motor”, see Hamill reference below in “Cited but not Relied Upon”); a camera attached to said robotic arm [0083]; and a controller (53) coupled to said robotic arm and to said camera, wherein during configuration said controller moves said end of said robotic arm to a reference point to obtain initial reference coordinates and a reference image [0104-0106], and to a target location to obtain initial target coordinates [0107-0109], and during operation moves said robotic arm according to said initial reference coordinates [0121-0123], adjusts a position of said robotic arm to an actual reference location using said camera to determine actual reference coordinates ([121-0123]; “jog feeding”), and moves said robotic arm to an actual target location using said initial target coordinates and a difference between said initial reference coordinates and said actual reference coordinates [0124-0138].



3. The robotic arm system of claim 2, wherein said controller moves said robotic arm between said reference point and said actual target location at a third speed, said third speed being slower than said second speed [0102].

4. The robotic arm system of claim 1, wherein said controller adjusts said position of said end of said robotic arm by determining said difference between said initial reference coordinates and said actual reference coordinates using a polar coordinate system ([0081], “The unit of the length [size] of the component xa, the component ya, and the za is expressed using ‘mm’, and the unit of the angle [size] of the component ua, the component va, and the component wa is expressed using ‘degree [º]’”).

5. The robotic arm system of claim 1, wherein said at least one stepper motor comprises: first, second, and third stepper motors that together determine an X-coordinate, a Y- coordinate, and a Z-coordinate of said end of said robotic arm [0078-0080].

6. The robotic arm system of claim 5, further comprising: a fourth motor for selectively rotating a tool attached to said end of said robotic arm along a rotational (R) axis ([0078-0080], [0272]).

7. The robotic arm system of claim 6, further comprising: a servo control system coupled to said fourth motor for selectively rotating said end of said robotic arm [0078-0080].

the “relatively fast speed” of the process disclosed in these paragraphs is logically taught by the “relatively slow speed” taught in paragraph [0102]), and moving said robotic arm to said target location at said relatively slow speed using said initial target coordinates and a difference between said actual reference coordinates and said initial reference coordinates [0124-0137].

9. The robotic arm system of claim 8, wherein said controller moves said robotic arm at a first speed during a configuration period, and moves said robotic arm according to said initial reference coordinates at a second speed during operation, said second speed being faster than said first speed [0102].

10. The robotic arm system of claim 9, wherein said controller moves said robotic arm between said reference point and said target location at a third speed, said third speed being slower than said second speed [0102].

11. The robotic arm system of claim 8, wherein said controller adjusts said position of said end of said robotic arm by determining said difference between said initial reference coordinates and said actual reference coordinates using a polar coordinate system [0081].

12. The robotic arm system of claim 8, wherein said at least one stepper motor comprises: first, second, and third motors that together determine an X-coordinate, a Y-coordinate, and a Z-coordinate of said end of said robotic arm [0078-0080].

13. The robotic arm system of claim 12, further comprising: a fourth motor for selectively rotating said end of said robotic arm ([0078-0080], [0272]).

14. The robotic arm system of claim 13, further comprising: a servo control system coupled to said fourth motor for selectively rotating said end of said robotic arm [0078-0080].

As to claim 15, Ishige discloses a method of operating a robotic arm having at least one stepper motor operable to move an end of the robotic arm in X-, Y-, and Z-dimensions [0078-0080] and a camera attached thereto [0083], comprising: configuring the robotic arm, said configuring comprising: 
determining initial reference coordinates of the end of the robotic arm at a reference point [0104-0109]; determining initial target coordinates of the end of the robotic arm at a target location [0121-0137]; and deriving offsets between said initial reference coordinates and said initial target coordinates using the camera [0161-0166], and 
operating said robotic arm to move the end of the robotic arm to said target location using said initial reference coordinates, said initial target coordinates, and said offsets [0170-0177].

16. The method of claim 15, wherein: said configuring further comprises moving said robotic arm to said reference point at a relatively slow speed before determining said initial reference coordinate, and moving said robotic arm to said target location at said relatively slow speed before determining said initial target coordinate; and said operating said robotic arm comprises moving said robotic arm to said reference point using said initial reference coordinates at a relatively fast speed [0102].

17. The method of claim 15, wherein said operating further comprises: adjusting said robotic arm to an actual reference point using the camera [0172-0173].



19. The method of claim 15, wherein: said deriving comprises deriving said offsets between said initial reference coordinates and said initial target coordinates comprises deriving said offsets in a polar coordinate system [0081].

20. The method of claim 15, wherein said operating said robotic arm further comprises: moving said robotic arm to said reference point during operation at a relatively fast speed [0102].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamill, III et al. (US 3,878,983) discloses, by using the terms interchangeably, that “stepper motor” and “servo motor” are equivalents (col 12, line 45-50).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269.  The examiner can normally be reached on 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/Nicholas Kiswanto/Primary Examiner, Art Unit 3664